ST. PAUL, J.
This case grows out of the same occurrence which gave rise to the case of Frank Rouseo vs. Gauche-Connor Co., et al., No. 5225 of our docket, just decided.
The facts are recited in the opinion handed down in that case. On these same facts the Gauche-Connor Co., sues herein for damages caused to its wagon.
We held in the other ease that there was no liability on the part of the Grünewald Hotel Co., defendant herein, an.d our reasons hold good in the case at bar. We must, therefore, affirm the judgment which, in this case, was for defendant.
Judgment affirmed.